     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


FREDRICK B. MOTLEY,        )
                           )
     Plaintiff,            )
                           )                CIVIL ACTION NO.
     v.                    )                  2:18cv880-MHT
                           )                       (WO)
WARDEN III-RICHER, et al., )
                           )
     Defendants.           )

                                OPINION

      Pursuant to 42 U.S.C. § 1983, plaintiff, a state

prisoner, filed this lawsuit complaining that, due to

the lack of functioning smoke alarms and sprinklers in

Bullock       Correctional     Facility’s   restrictive       housing

unit,    he    suffered    smoke   inhalation   and   other    injury

during a recent fire there, and that he has been denied

appropriate medical treatment for his injuries.                  This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff’s

claims against two defendants--the Alabama Department

of   Corrections     and     Bullock   Correctional   Facility--be

dismissed.          There      are     no   objections    to      the
recommendation.       After    an   independent   and   de     novo

review   of   the   record,   the   court   concludes   that    the

magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 29th day of November, 2018.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
